                                                                                                                Exhibit
10.4
 
SERVICE and SUPPORT AGREEMENT
 
This Service and Support Agreement is made effective as of March__, 2005 by and
between PC Products Inc., (“PCPI”) a wholly owned subsidiary of Com-Guard, Inc.
and Wintergreen Systems, a division of Market Development Specialists, Inc., an
Indiana corporation. Com-Guard is the Parent Company and as it pertains to law,
is a party to this Agreement.


Under the terms of the Production Agreement, dated the same date as this
Agreement, PCPI has contracted with Wintergreen to assemble computer hardware
for PCPI (“Computer Systems”), using parts that PCPI either supplies to
Wintergreen or parts for which PCPI finances for purchase by Wintergreen (the
“Production Agreement”). In addition, Wintergreen will transfer certain of its
sales accounts to PCPI, for PCPI to act as the seller, under the terms of a
Sales and Marketing Agreement dated the same date as this Agreement (“Sales and
Marketing Agreement”). This Agreement, the Sales and Marketing Agreement and the
Production Agreement (collectively, the “Transaction Agreements”) are each
inter-related, and the execution and ongoing performance of each is a portion of
the consideration for Wintergreen to enter into each other of the Transaction
Agreements.
 
PCPI and Wintergreen now agrees as follows:
 

1.     
Hardware Covered: Hardware Support covers any hardware, excluding Com-Guard
proprietary hardware or hardware proprietary to an affiliate of Com-Guard, which
is factory installed by Wintergreen on any Computer Systems (as defined in the
Production Agreement). Wintergreen will provide Hardware Support and Warranty
for Computer Systems on a mail-in basis, on terms and conditions identical to
those currently provided to SYX Distribution (the “Hardware Initial Period”).

 

2.     
Software Covered: Software Support covers the operating systems and applications
which have been factory installed by Wintergreen, excluding any software
provided by Com-Guard or any of its affiliates. Wintergreen will provide Sofware
Support and Warranty for Computer Systems on terms and conditions identical to
those currently provided to SYX Distribution (the “Software Initial Period”).
During the Software Initial Period, Wintergreen will provide support without
charge to the end-user of all factory-installed applications, excluding those
identified above. After the Software Initial Period, Wintergreen will offer
enhanced fee-based support for factory-installed applications paid by the end
user and certain other applications as determined by Wintergreen in its sole
discretion.

 

3.     
Support Services. Wintergreen will provide telephone problem reporting from 7:00
AM until 7:00 PM Eastern Standard Time, Monday through Friday, except for
Thanksgiving Day and Christmas Day. Wintergreen will staff the telephone
reporting lines with both user and technical support to assist in diagnosing
problems received by the reporting lines. Any report which is unable to be
serviced during the telephone call shall be escalated to a technical support
specialist within one business day.

 

4.     
Internet Support. Wintergreen may develop, in addition to the telephone based
support services, certain internet based support services.

 

5.     
Limits of Support Services: THIS AGREEMENT IS OF LIMITED DURATION AND COVERAGE.
This Agreement applies only to Computer Systems, and exists only during the
Initial Periods. Repairs necessitated by software problems, or as a result of
alteration, adjustment, or repair by anyone other than Wintergreen (or its
representatives) are not included. Wintergreen is not obligated to repair any
Computer System component which has been damaged as a result of: (i) accident,
misuse, or abuse of the System or components (such as, but not limited to, use
of incorrect line voltages, use of incorrect fuses, use of incompatible devices
or accessories, improper or insufficient ventilation, or failure to follow
operating instructions) by anyone other than Wintergreen (or its
representatives), (ii) an act of God such as, but not limited to, lightning,
flooding, tornado, earthquakes, and hurricanes, or (iii) the moving of the
Computer System from one geographic location to another or from one entity to
another. With regard to any services that are not within the coverage of this
Agreement, it will be within Wintergreen’s discretion whether to perform the
services.

 

6.     
Third Party Products . This Agreement does not include warranty or repair
service or any other services for third party products. Wintergreen is not
responsible for the performance of other vendors’ products and services. For
computers manufactured by other third parties and supplied by PCPI, Wintergreen
will provide service and support if PCPI and Wintergreen can mutually agree on
acceptable terms and conditions.

 

7.     
Pricing. PCPI shall pay to Wintergreen ten (10) days after PCPI receives payment
from the Account on the Computer System, the fee listed in the attached Exhibit
“A” for warranty and technical support services (“Service Fee”).

 

8.     
DISCLAIMER OF ALL WARRANTIES. 

 
WINTERGREEN MAKES NO OTHER EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO THE
SERVICES, INCLUDING BUT NOT LIMITED TO ANY WARRANTY WITH RESPECT TO THE
PERFORMANCE OF ANY HARDWARE OR SOFTWARE USED IN CONDUCTING SERVICES, OR ANY
EXPRESS OR IMPLIED WARRANTIES CONCERNING THE RESULTS TO BE OBTAINED FROM THE
SERVICES OR THE RESULTS OF ANY RECOMMENDATION WINTERGREEN MAY MAKE, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES CONCERNING THE PERFORMANCE,
MERCHANTABILITY, SUITABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE OF ANY OF THE DELIVERABLES OR OF ANY SYSTEM THAT MAY RESULT FROM THE
IMPLEMENTATION OF ANY RECOMMENDATION WINTERGREEN MAY PROVIDE. NOTHING IN THIS
AGREEMENT OR ANY OTHER WRITTEN DOCUMENTATION OR ANY ORAL COMMUNICATIONS WITH
CUSTOMER MAY ALTER THE TERMS AND CONDITIONS OF THIS PARAGRAPH. IN ADDITION,
WINTERGREEN WILL NOT BE RESPONSIBLE FOR LOSS OF OR DAMAGE TO DATA OR LOSS OF USE
OF ANY OF COMPUTER SYSTEM OR NETWORK SYSTEM.
 

9.     
Assumptions By Wintergreen. Where necessary, and when applicable PCPI shall
procure all permissions necessary by third party hardware and/or software
vendors to allow Wintergreen to perform the Services and Support Agreement
contemplated by this Agreement on Computer Systems.

 
1

--------------------------------------------------------------------------------



10.     
Limitation of Liability. UNDER NO CIRCUMSTANCES WILL WINTERGREEN OR ITS
SUBCONTRACTORS BE LIABLE FOR ANY OF THE FOLLOWING; 1) THIRD PARTY CLAIMS FOR
DAMAGES; 2) SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY TYPE, INCLUDING BUT NOT LIMITED TO PRODUCTS OR SYSTEMS BEING UNAVAILABLE FOR
USE, LOST PROFITS OR SAVINGS OR LOST OR CORRUPTED DATA OR SOFTWARE, OR FOR ANY
DAMAGES FOR PERSONAL INJURY, OR DEATH, WHETHER DIRECT, INDIRECT OR OTHERWISE,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE SERVICES, OR ARISING
OUT OF THE RESULTS OR OPERATION OF ANY SYSTEM RESULTING FROM IMPLEMENTATION OF
ANY RECOMMENDED PLAN OR DESIGN, EVEN IF WINTERGREEN OR ITS SUBCONTRACTORS HAVE
BEEN ADVISED OF THE POSSIBILITY OF THE DAMAGE, AND EVEN IF PCPI OR THE END-USER
ASSERTS OR ESTABLISHES A FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY
PROVIDED IN THIS AGREEMENT. UNDER NO CIRCUMSTANCES WILL WINTERGREEN BE LIABLE TO
PCPI OR ITS CUSTOMERS FOR ANY AMOUNT IN EXCESS OF THE FEES ACTUALLY RECEIVED BY
WINTERGREEN FOR THE APPLICABLE COMPUTER SYSTEM. THIS LIMITATION OF LIABILITY
APPLIES TO ALL TYPES OF LEGAL THEORIES, INCLUDING CONTRACT, TORT (INCLUDING
NEGLIGENCE), PROFESSIONAL LIABILITY, PRODUCT LIABILITY, WARRANTY, OR ANYTHING
ELSE. THIS LIMIT ALSO APPLIES TO ANY WINTERGREEN SUBCONTRACTOR. IT IS THE
MAXIMUM AMOUNT FOR WHICH WINTERGREEN AND ITS SUBCONTRACTORS ARE RESPONSIBLE.

 

11.     
Provisions applicable to Com-Guard. Com-Guard is the Parent Company and as it
pertains to law is a party to this Agreement. In addition, Com-Guard agrees to
vote the stock of PCPI such that the directors of PCPI elect John Levy, or such
other individual(s) as identified by Wintergreen, to hold offices which
constitute no less than one-half of the officers of PCPI, unless Wintergreen
waives this voting requirement in writing. The officers of PCPI which are
identified by Wintergreen shall have management and other responsibilities
similar to or greater than those officers elected by PCPI which are not
identified.




12.  
Termination. Wintergreen or PCPI may terminate this Agreement, in the event:

a.  
Insolvency - the other party shall become insolvent or otherwise generally be
unable to pay debts as they come due, or make a general assignment for the
benefit of creditors.

b.  
Bankruptcy - A petition under any bankruptcy act or similar statute is filed by
a creditor of the other party or by the other party and is not vacated within
ten (10) days through court order.

c.  
Failure to Perform - Wintergreen or PCPI fails to perform according to
the Transaction Agreements as previously agreed upon. There shall be a 30 day
notice period in writing and a 30 day cure period for any breach.

d.  
Other breach - Wintergreen or PCPI may terminate this Agreement if any other
Transaction Agreement is terminated for any reason.




13.  
Force Majeure. Neither PCPI nor Wintergreen shall be liable to the other for any
delay in or failure of performance of their respective obligations hereunder if
such performance is rendered impossible or impracticable by reason of fire,
explosion, earthquake, drought, embargo, war, riot, act of God or of public
enemy, an act of governmental authority, agency or entity, or any other similar
contingency, delay, failure or cause, beyond the reasonable control of the party
whose performance is affected, irrespective of whether such contingency is
specified herein or is presently occurring or anticipated by either party. In
the event either party is prevented from fulfilling its obligations under this
Agreement because of such a force majeure as described herein, both Wintergreen
and PCPI shall make every effort to continue to maintain as much as possible the
supplier-customer relationship established under this Agreement. However, if
PCPI or Wintergreen is unable to meet its obligations hereunder because of the
conditions described above, then this Agreement shall be extended by such time
period as such conditions exist. As an example, if a condition of force majeure
exists for 10 weeks, this Agreement shall be extended by ten weeks and all
applicable dates in this Agreement shall be extended by ten weeks. No provision
of this Section shall be construed to excuse PCPI from payment of amounts owed
Wintergreen under this Agreement.

 

14.  
Assignment. This Agreement is not assignable without the written consent of the
other party.

 

15.  
Entire Agreement. This Agreement and the terms and conditions referenced in any
purchase order issued by PCPI in connection with this Agreement (to the extent
not inconsistent in whole or in part with this Agreement) constitute the entire
agreement and understanding between the parties with respect to the subject
matters herein and therein, and supersede and replace any and all prior
agreements and understandings, whether oral or written, between them with
respect to such matters. Both parties agree that the terms and conditions of any
Wintergreen or PCPI quotation, offer, acknowledgment or similar document,
however designated, shall not apply.

 

16.  
Waiver. The provisions of this Agreement may be waived, altered, amended, or
repealed in whole or in part only upon the written consent of PCPI and
Wintergreen. The waiver by either party of any breach of this Agreement shall
not be deemed or construed as a waiver of any other breach, whether prior,
subsequent or contemporaneous, of this Agreement.

 

17.  
Severability. Invalidation of any of the provisions contained herein, or the
application of such invalidation thereof to any person, by legislation, judgment
or court order shall in no way affect any of the other provisions hereof or the
application thereof to any other person, and the same shall remain in full force
and effect, unless enforcement as so modified would be unreasonable or grossly
inequitable under all the circumstances or would frustrate the purposes hereof.

 

18.  
Counterparts. Section headings contained herein are for ease of reference only
and shall not be given substantive effect. This Agreement may be signed in one
or more counterparts, each to be effective as an original.

 

19.  
Arbitration. In the event of a dispute arising under this Agreement, such
dispute shall be resolved by binding arbitration through submission of the issue
to a member of the American Arbitration Association who is chosen by mutual
agreement of the parties. If mutual agreement cannot be reached, then each party
shall select an arbitrator, and those arbitrators shall select another
arbitrator to act as arbitrator for the dispute. Arbitration shall be held in a
mutually agreed upon location; if no location shall be agreed upon, then
arbitration shall be in the venue where the wronging party resides. Expenses of
the Arbitration shall be paid as decided

 

20.  
Term. The initial term of this Agreement shall be five (5) years from the
signing of the Transaction Agreements.

 


 
[the remainder of this page intentionally left blank]
 

2


--------------------------------------------------------------------------------

FINAL PC Products and Wintergreen Systems Service and Support Agreement



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives as of the date first set forth above.
 



 PC Products, Inc.     Wintergreen Systems, by its parent, Market Development
Specialists, Inc.  ("PCPI") ("Wintergreen")     By:         By:  Name: Name: 
Title: Title:


 









3


--------------------------------------------------------------------------------

FINAL PC Products and Wintergreen Systems Service and Support Agreement


EXHIBIT A


Gross Profit- for purpose of this Agreement and the Transaction Agreements,
Gross Profit will be defined as the difference between Sales Price and the Bill
of Material cost of the product (inclusive of freight, insurance , financing
fees and license fees) without any other cost added.




Wintergreen shall receive 10% of the Gross profit for the Sales and Marketing
portion of the Transaction Agreements.
















4

--------------------------------------------------------------------------------







